Citation Nr: 1439025	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-42 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 20 percent for unstable right ankle with degenerative joint disease and status post reconstruction of the right Achilles tendon tear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1975 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans' Affairs (VA).

The veteran testified before the undersigned at a March 2013 videoconference hearing.  A transcript has been associated with the file.

The Board notes that at the March 2013 hearing, the Veteran's representative highlighted the fact that in an August 2010 Statement of the Case (SOC), the RO stated "[w]e have increased the evaluation of your right ankle condition to 30 percent disabling."  However, the rest of the corresponding section details why the RO is not in fact granting him a higher rating for his ankle condition.  There is no rating decision or rating code-sheet in the claims file that indicates the Veteran was ever granted a higher 30 percent rating for this condition.  Thus, it appears this statement was included by mistake.  

The claim was remanded in January 2014 for further development.  Specifically, the RO was directed to provide the Veteran a new VA compensation examination to adequately assess the current state of his right ankle disability.  After review of the completed development, the Board has concluded that there has been at least substantial compliance of the remand directives and will proceed with the adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.


FINDING OF FACT

The Veteran's combined disability rating for conditions affecting his right lower extremity-specifically his right ankle and foot-have already reached 40 percent disabling.


CONCLUSION OF LAW

As a matter of law, the Veteran's right ankle condition cannot be awarded a rating higher than 20 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.68, 4.71a, Diagnostic Codes 5167, 5270-5274.


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  Here, the Veteran was provided with the relevant notice via an August 2009 letter.  He has not alleged any further notice deficiency, thus the duty to notify has been met. 

To satisfy its duty to assist, the VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  Here, the Veteran's service and VA records have been obtained and associated with the claims file.  The Veteran was provided VA examinations which contain a description of the history of his disabilities at issue, document and consider the relevant medical facts and principles, and provide a basis in which to properly rate the current state of the Veteran's various disabilities.  Thus, the Board deems VA's duty to assist as met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Finally, as mentioned above, the Veteran testified at a video conference hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as in the Veteran's claims for higher ratings for his left ankle and lower back conditions, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be 'staged' higher or lower for segments of time during the period under review in accordance with evidence of such variations.   See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993)

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Currently, the Veteran's right ankle disability is rated at 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271, which covers limited motion of the ankle.  This is the highest rating he can receive under this particular diagnostic code.  As the Veteran already has the highest available rating based on restriction of motion of the right ankle, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.
 
The only higher ratings for ankle conditions are available when ankylosis is present, pursuant to DC 5270.  Under this code, a 30 percent rating is warranted when there is ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  The higher 40 percent rating is warranted when there is ankylosis present in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.

There does exist an April 2013 ankle conditions disability benefits questionnaire performed by a doctor of podiatric medicine that indicates ankylosis was present in the right ankle in plantar flexion less than 30 degrees, in dorsiflexion between 0 and 10 degrees, and in good weight-bearing position.  This is in contrast to all of the other VA examinations of record, including those of September 2009, February 2012, and February 2014, which all specifically denied that the Veteran possessed ankylosis in his right ankle. 

Regardless, even if evidence satisfies the criteria for higher rating under Diagnostic Code 5270, application of 38 C.F.R. § 4.68 precludes a rating higher than 20 percent.  In addition to his 20 percent rating for his right ankle condition, the Veteran is also currently receiving a 20 percent rating for metatarsal fractures of the right foot, as well as a 10 percent rating for a right ankle scar.  All of these disability ratings are for his right lower extremity and, when combined, represent a 40 percent rating.  He has also been awarded a separate 10 percent rating for neuropathy of the right lower extremity.  VA regulation provides that the combined rating for disabilities of a lower extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  See 38 C.F.R. § 4.68.  Under the Rating Schedule, a 40 percent disability rating for an ankle disability is equivalent to amputation of the ankle.  See 4.71a, Diagnostic Code 5165.

Therefore, as a matter of law, the Veteran cannot receive any higher ratings for his right ankle condition or any other associated condition with the right lower extremity including his partial tear of his right Achilles tendon, as this would mean he would be receiving a combined rating higher than 40 percent, which is not allowed under 38 C.F.R. § 4.68.  Accordingly, the Board finds that a rating higher than 20 percent for an unstable right ankle with degenerative joint disease and status post reconstruction of the right Achilles tendon tear is not warranted.  

In reaching the above decision, the Board also has considered whether an extra-schedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The threshold factor for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that there is no basis for further action on this question, however, as there is no indication of an exceptional disability picture such that the scheduler evaluations for the Veteran's service-connected right ankle disability are inadequate.  His symptoms associated with this disability, including weakness, stiffness, swelling, heat, redness, pain, giving way, lack of endurance, fatigue, effusion, tenderness, and popping sounds are contemplated with the established criteria found in DCs 5270-5274, but specifically DC 5271, which rates limited motion of the ankle.  They are also contemplated by the current General Rating Formula under 38 C.F.R. § 4.71a (2013) and sections 4.40 and 4.45 of the regulations.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for unstable right ankle with degenerative joint disease and status post reconstruction of the right Achilles tendon tear is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


